Citation Nr: 0740650	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
residuals of a comminuted fracture of the right humerus with 
intra-articular injury. 

2. Entitlement to a rating higher than 10 percent for an 
ulnar lesion at the right elbow. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1998 to January 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

In May 2007, the veteran did not appear at a scheduled 
hearing before a Veterans' Law Judge. 

The record raises the claim of service connection for the 
surgical scars of the right shoulder, which is referred to 
the RO for appropriate action.



FINDINGS OF FACT

1. Since January 12, 2003, the residuals of a comminuted 
fracture of the right humerus with intra-articular injury is 
manifested by measurable atrophy and limitation of motion at 
shoulder level and below shoulder level and additional 
functional loss due to pain and weakness, resulting in severe 
functional impairment.

2. Since January 12, 2003, an ulnar lesion of the right elbow 
is manifested by periodic locking of the elbow without more 
than mild incomplete paralysis of the ulnar nerve. 

CONCLUSIONS OF LAW

1. Since January 12, 2003, the criteria for a 30 percent 
rating for the residuals of a comminuted fracture of the 
right humerus with intra-articular injury have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.55, 4.56, 4.73 Diagnostic Code 5304 (2007).

2. Since January 12, 2003, the criteria for a rating higher 
than 10 percent for an ulnar lesion of the right elbow have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2007), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in March 2005 and in March 2006.  The veteran was 
notified of the evidence needed to substantiate the claims 
for increase, that is, evidence of an increase in severity.  

The veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or authorizes VA to obtain private 
medical records on his behalf.  He was asked to submit any 
evidence that would include that in his possession.  The 
notice included the degree of disability assignable and the 
provision for the effective date of the claims, that is, the 
date of receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v.  Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided content-complying 
VCAA notice the claims were subsequently readjudicated as 
evidenced by the supplemental statement of the case, dated in 
September 2006.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records and VA medical records as well as afforded the 
veteran several VA examinations.  As the veteran has not 
identified any additional evidence pertinent to the claims 
and as there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims are required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Claims for Increase 
The Rating Criteria 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

Factual Background

As for the residuals of the fracture of the right humerus, 
the service medical records disclose that in September 1998 
the veteran was thrown from a tank, resulting in a comminuted 
fracture of the right humerus and a rotator cuff tear.  As 
the fracture was not displaced, it healed without surgery.  
In October 1999, the rotator cuff tear was surgically 
repaired.  In January 2001, the veteran had a second surgery 
to repair the rotator cuff.  In August 2002, it was noted 
that an electromyography (EMG) revealed a nerve lesion across 
the right elbow with no evidence of plexopathy or 
radiculopathy. 

Prior to his separation for military service, the veteran was 
examined by VA in December 2002.  At that time, the veteran 
complained of right shoulder pain with limitation of motion 
and function.  He also complained of impaired strength.  

As for the right elbow, the veteran complained of periodic 
numbness in his right hand, which caused him to drop things.  
The veteran also complained of loss of fine motor skills in 
his right hand which caused difficulty writing, buttoning, 
and zipping. 

On examination, there was no soft tissue swelling or gross 
muscular atrophy.  The deep tendon reflexes were not 
obtainable at C5 to C7.  Flexion was to 110 degrees, 
abduction to 120 degrees, and internal and external rotation 
was to 35 degrees.  Motor strength was 5/5 in the upper 
extremities.  Grip strength was slightly reduced.  
Neurological examination showed that finger sensation was 
intact. 

After service, on VA examination in April 2004, the veteran 
complained of the inability to raise his arm above 90 degrees 
and of problems with writing or typing more than 15 minutes.  
He also complained that he could not sleep on his right side 
because of the pain.  As for the right elbow, the veteran 
complained of pain and locking.  The examiner noted that the 
veteran was right handed.  As for the right shoulder, there 
was muscle wasting with the circumference the right upper 
arm, measuring 35.5 centimeters compared to 37.4 centimeters 
on the left.  Some numbness and pain were in the shoulder.  
Abduction to 70 degrees without pain, internal rotation was 
90 degrees, and external rotation was 60 degrees.  With 
repetitive motion, there was a loss of 20 degrees of 
abduction and flexion.  Muscle strength was 3/5 for flexion, 
abduction, and external rotation and 4/5 for internal 
rotation.  The veteran did not have any flare-ups.  The 
shoulder was also tender and had a paresthesias.  The deep 
tendon reflexes in the biceps and triceps were equal 
bilaterally.  X-rays showed a residual loose body in the 
shoulder joint. 

As for the right elbow, there was tenderness.  Neither the 
forearm nor the hand had wasting of the muscles.  Strength in 
pronation and supination as well as handgrip was normal.  
Sensory examination was normal except for at the right 
shoulder.  X-rays were normal.  The examiner noted that the 
veteran had pain and difficulty with movement of the elbow.



On VA examinations in July 2004, the veteran complained of 
continued discomfort, the inability to raise his arm above 
his head, fatigue, additional loss of motion with use, and 
loss of strength and speed.  As for the right elbow, the 
veteran complained of popping and locking sensations in the 
joint.  On examination, flexion was to 90 degrees, abduction 
was to 100 degrees without pain, internal rotation was to 90 
degrees, and external rotation was to 75 degrees.    

As for the right elbow, grip strength was normal, sensation 
was intact in all fingers, and he had no muscle atrophy.  The 
range of motion of the right elbow was 0 to 140 degrees even 
with repetitive use.  The elbow did not have point 
tenderness.  The diagnosis was right elbow discomfort with 
episodic locking resulting in minimal functional impairment.

On VA examinations in June 2005, the veteran complained of 
right shoulder pain, weakness, and decreased range of motion.  
As for the right elbow, the veteran complained of periodic 
locking about five times a month.

As for the right shoulder, there was no muscle atrophy or 
fasciculations.  Pain limited function.  Pain free range of 
motion was flexion to 122 degrees, abduction to 146 degrees, 
adduction to 33 degrees, internal rotation to 90 degrees, and 
external rotation to 62 degrees.  Crepitus was present.  X-
rays showed degenerative changes.  The examiner stated that 
while the right shoulder was limited by lack of endurance due 
to pain, strength was adequate and fatigue was not observed.

As for the right elbow, range of motion was 0 to 138 degrees, 
motor strength was 5/5, there was no effusion, hyperthermia, 
induration, erythema, point tenderness, or locking.  X-rays 
were negative.



Analysis 
Residuals of a Fracture of the Right Humerus

The residuals of the fracture are currently rated 20 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5304 
(Muscle Group IV), following the initial grant of service 
connection.  

Muscle Group IV is the muscle group that controls 
stabilization of the shoulder, abduction, rotation of the 
arm, and holds the head of the humerus in its socket.  Muscle 
Group IV encompasses the intrinsic muscles of the shoulder 
girdle.  38 C.F.R. § 4.73, Diagnostic Code 5304.  

Under Diagnostic Code 5304, the criterion for the next higher 
rating, 30 percent, is severe impairment.  Under 38 C.F.R. 
§ 4.56, visible or measurable atrophy is a sign of severe 
muscle disability. 

The service medical records document a nondisplaced 
comminuted fracture of the humerus and a rotator cuff tear, 
resulting in limitation of motion and additional functional 
loss due to pain, loss of strength, and weakness. 

On VA examination in December 2002, the VA examiner found 
that the veteran had "moderate severe" impairment of the 
right shoulder.  On VA examination in April 2004, there was 
measurable atrophy in the circumference of the right upper 
arm.  Abduction was to 70 degrees without pain and external 
rotation was to 60 degrees.  With repetitive motion, there 
was a loss of 20 degrees of abduction and flexion.  Muscle 
strength was 3/5 for flexion, abduction, and external 
rotation.  On VA examination in July 2004, external rotation 
was to 75 degrees.  On VA examination in June 2005, external 
rotation was to 62 degrees.  All of which limited motion to 
shoulder level or below shoulder level. 




With evidence of measurable muscle atrophy during the appeal 
period and limitation of motion of the shoulder at or below 
shoulder level, but not below 25 degrees from the side, and 
additional functional loss due to pain and weakness, the 
disability picture more nearly approximates severe impairment 
under Diagnostic Code 5304, which is the maximum schedular 
rating under this Diagnostic Code. 

For a rating higher than 30 percent, the Board has considered 
other potentially relevant rating criteria as found in 
Diagnostic Codes 5201 and 5202 for limitation of motion of 
the arm and fibrous union of the humerus, respectively.  In 
the absence of evidence of limitation of motion of the 
shoulder to 25 degrees from the side or fibrous union of the 
humerus, the criteria for a rating higher than 30 percent 
under either Diagnostic Code 5201 or Diagnostic Code 5202 
have not been met.  

Also, as the claim does not present such an unusual or 
exceptional disability picture to render impractical the 
application of the regular schedular standards, referral for 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  

Ulnar Lesion at the Right Elbow 

The ulnar lesion is currently rated 10 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8516 (paralysis of 
the ulnar nerve), following the initial grant of service 
connection.  

Under Diagnostic Code 8516, the criterion for the next higher 
rating, 30 percent, is moderate incomplete paralysis of the 
ulna nerve.  38 C.F.R. § 4.124a.

Although on initial VA examination in 2002, the veteran 
complained of periodic numbness in his right hand, which 
caused him to drop things, and of the loss of fine motor 
skills in his right hand, grip strength was only slightly 
reduced and the neurological examination showed that finger 
sensation was intact.  On subsequent VA examinations, the 
neurological examination of the right hand was normal with 
sensation intact in all fingers.  Furthermore, it was noted 
that neither the forearm nor the hand muscles had any muscle 
wasting.

As the involvement of the ulnar nerve is sensory without 
evidence of muscle atrophy or loss of function of the fingers 
or wrist, more than mild incomeplete paralysis of the ulnar 
nerve is not demonstrated. 

For this reason, the preponderance of the evidence is against 
the claim for a rating higher than 10 percent for an ulnar 
lesion of the right elbow throughout the appeal period.  38 
U.S.C.A. § 5107(b). 


ORDER

Since January 12, 2003, a rating of 30 percent for the 
residuals of a comminuted fracture of the right humerus with 
intra-articular injury is granted, subject to the law and 
regulations, governing the award of monetary benefits. 

Since January 12, 2003, a rating higher than 10 percent for 
an ulnar lesion at the right elbow is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


